Citation Nr: 0502032	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1944 to July 
1946.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1999 decision by 
the RO which denied, in part, entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318.  The Board 
remanded the appeal to the RO for additional development in 
January 2001, October 2002, and March 2003.  In the latter 
decision, the Board also denied service connection for the 
cause of the veteran's death on the grounds that the claim 
was precluded by operation of law.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2002); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The stay on adjudication of claims for DIC under 38 U.S.C.A. 
§ 1318 pending review of applicable regulations by the United 
States Court of Appeals for the Federal Circuit has been 
lifted.  See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).  
The stay on "hypothetical entitlement" claims was lifted 
recently, although the stay on processing appeals relating to 
entitlement to DIC benefits under 38 U.S.C.A. §§ 1311(a)(2) 
and 1318, where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence, is continued.  See Nat'l Org. 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  The appellant has 
not requested to reopen a claim that was finally decided 
during the veteran's lifetime.  Therefore, the Board will 
proceed with the adjudication of this appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death on November 
19, 1999 is shown to have been the result of emphysema, COPD, 
and congestive heart failure.  

3.  At the time of death, service connection was established 
for COPD secondary to tobacco use and rated 100 percent 
disabling from September 30, 1993.  

4.  The claim of service connection for the cause of the 
veteran's death, received on December 21, 1999, was denied by 
the Board by operation of law in March 2003.  

5.  The veteran's service-connected disability was not 
continuously rated totally disabling for 10 years prior to 
his death.  


CONCLUSION OF LAW

The criteria for eligibility for DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103 
(a) and 38 C.F.R. § 3.159, because an initial AOJ 
adjudication had already occurred.   

The Board concludes that information and discussions as 
contained in the December 1999 rating decision, the March 
2000 statement of the case, the May and August 2002 
supplemental statements of the case (SSOC), and in letters 
sent to the appellant in December 1999 and August 2002 have 
provided her with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified her why this evidence was insufficient to award the 
benefits sought, and thereby put her on notice of the 
evidence needed to substantiate the claim.  An August 2002, 
letter invited her to submit relevant evidence.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she was responsible for, 
and notice of the evidence needed to substantiate the claim.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the appellant 
regarding what additional evidence she should submit to 
substantiate her claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the appellant.  The 
Board concludes that any such error is harmless, and does not 
prohibit review of this matter on the merits.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

The service medical records are silent for any complaints, 
treatment, abnormalities, or diagnosis referable to any 
respiratory disorders.  His separation examination in July 
1946 showed his respiratory system was normal and a chest x-
ray study was negative.  

A private medical report from Palmetto Baptist Medical 
Center, dated in April 1981 showed a history smoking and 
bronchitis, with hospitalization for the latter problem in 
June 1976.  

A December 1981 medical report from L. S. Weiner, MD showed 
that the veteran had a history of chronic upper and lower 
respiratory problems, including allergic rhinitis and 
bronchospasm.  In October 1985, Dr. Weiner indicated that the 
veteran had chronic asthma and allergic rhinitis.  He noted 
that a December 1983 chest x-ray study showed no 
intrapulmonary lesions.  

Records from the Social Security Administration, dated in 
November 1985 showed that the veteran was awarded disability 
compensation; effective from July 9, 1985.  

Medical records from Providence Hospital in 1985 showed that 
the veteran was treated for, among other things, chronic 
obstructive pulmonary disease (COPD).  A September 1985 
discharge summary reported showed a history of pulmonary 
problems and asthma as a child.  He had a 100 pack/year 
history of cigarette smoking until 11 years previously.  

A note from P. F. LaBorde, MD, dated in January 1986 was to 
the effect that the veteran was disabled by COPD.  

VA medical records from 1988 to 1989 showed treatment for 
various maladies, including COPD.  

In May 1989, the veteran submitted a claim for service 
connection for a "lung condition."  In June 1989, the RO 
denied entitlement to service connection for that disability.  
Notice of the decision was sent to the veteran and his 
representative later that month.  The decision was not 
appealed.

A claim of service connection for emphysema secondary to 
smoking in service was received in September 1993.  
Subsequently, the veteran was examined by several VA 
physicians and diagnosed with severe COPD secondary to 
tobacco use.  The physicians opined that, based on the 
veteran's history that he started smoking in service, his 
respiratory problems were related to service.  

By rating action in September 1998, the RO granted service 
connection for COPD secondary to tobacco use during service, 
and assigned a 100 percent evaluation, effective from 
September 30, 1993.  

Private medical records from Palmetto Baptist Medical Center 
show that the veteran was hospitalized for severe respiratory 
problems in November 1999.  The diagnoses included acute 
respiratory failure, severe advanced COPD, volume overload, 
and cor pulmonale.  Per his wishes, he was a "No Code" and 
did not want to be on a ventilator.  His symptoms 
deteriorated and he expired on November 19, 1999.  

The Certificate of Death showed the immediate cause of death 
was end stage emphysema, due to or as a consequence of 
congestive heart failure.  No other causes of death were 
listed and an autopsy was not performed.  

A claim of DIC benefits was received on December 21, 1999.  

In March 2003, the Board denied service connection for the 
cause of the veteran's death.  The Board found that the 
appellant's claim was received subsequent to June 9, 1998, 
the effective date of VA law and regulations 38 U.S.C.A. 
§ 1103 and 38 C.F.R. § 3.300, which precluded an award of 
service connection for the cause of the veteran's death based 
on tobacco use.  The appellant and her representative were 
provided a copy of that decision.  

DIC

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  All § 1318 bases for an award of DIC are an 
intrinsic part of a DIC claim in those cases in which service 
connection for the cause of the veteran's death is denied and 
the veteran had a totally disabling service-connected 
condition at the time of death.  Timberlake v. Gober, 14 Vet. 
App. 122, 134-35 (2000).  

The veteran was in receipt of a total schedular rating for 
COPD from September 30, 1993 until his death in November 
1999.  Since the veteran was evaluated as totally disabled at 
the time of his death, VA is required to consider the 
appellant's claim for DIC under all relevant laws, including 
§ 1318.

The widow of a deceased veteran may be entitled to DIC as if 
the veteran's death were service connected where the 
veteran's death was not caused by his own willful misconduct 
and he was in receipt of or entitled to receive (or but for 
receipt of military retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability that was either: (1) continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of ten years or more immediately preceding 
death; or (2) continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active service for a 
period of not less than five years immediately preceding 
death.  38 U.S.C.A. § 1318.  

During the pendency of this appeal, 38 C.F.R. § 3.22(a), the 
regulation implementing 38 U.S.C.A. § 1318, was amended 
effective November 30, 1999.  See 65 Fed. Reg. 3388 (Jan. 21, 
2000).  The veteran was not specifically provided with the 
new provisions of 38 C.F.R. § 3.22.  However, her 
representative has demonstrated actual knowledge of the new 
provisions in argument presented to the Board in November 
2004.  Therefore, there is no prejudice to the appellant.  

Under the old version of 38 C.F.R. § 3.22, as interpreted by 
the courts, a survivor of a deceased veteran was eligible for 
DIC under section 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time; (2) the veteran would have been in receipt of 
a 100 percent rating disability rating for such time but for 
CUE in a final RO or Board decision, or (3) for certain 
claims, the veteran had been "hypothetically" entitled to 
receive a 100 percent disability rating for the required 
period of time.  Carpenter v. West, 11 Vet. App. 140 (1998).

The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  See 65 
Fed. Reg. 33,88-92 (Jan. 21, 2000).

The prior version of § 3.22 stated that DIC benefits would be 
provided when a veteran "was in receipt of or for any reason 
. . . was not in receipt of but would have been entitled to 
receive compensation at the time of death."  38 C.F.R. 
§ 3.22(a)(2) (1999).  The revised regulation replaced this 
broad statement with seven enumerated exceptions, including 
providing for the reopening of claims only on grounds of CUE.  

The revised § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining "entitled to receive" to mean that, at the time of 
death, the veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22 (2004).  

The Board's interpretation is confirmed by the recent 
decision by the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II) in which that Federal Circuit 
stated that:  

The Department should also continue to 
process claims for survivor benefit that 
would be rejected because they are based 
on the filing of new claims after the 
veteran's death, since we have found that 
the Department's interpretation of the 
statue as barring such claims is 
permissible and reasonable...

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2004), with 
certain exceptions that do not apply in this case, such as 
those involving new and material evidence.  Therefore, the 
Board can proceed to consider the claim in this case.  

Since the appellant's claim was received after the effective 
date of the changes to § 3.22, only the new version of the 
regulation is applicable.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004); cf. Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)) ("[C]ongressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result.).

In this case, the veteran was in receipt of a total schedular 
rating for COPD from September 1993 until his death in 
November 1999.  Therefore, he was not evaluated as 100 
percent disabled for the ten years prior to his death.  The 
Board denied service connection for the cause of the 
veteran's death in March 2003, on the grounds that claims 
involving service connection based on tobacco use received 
after June 9, 1998, were prohibited by operation of law.  

The appellant has not alleged that there was clear and 
unmistakable error in any final rating decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.  

Because the veteran was not rated totally disabled for the 
requisite period, there has been no allegation of CUE in 
prior Board or RO decisions, and because there is no other 
basis for providing DIC in this case; the appellant's claim 
for DIC benefits must be denied as a matter of law. Sabonis, 
6 Vet. App. 426 (1994).  



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


